Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  February 27, 2006                                                                                         Clifford W. Taylor,
                                                                                                                    Chief Justice

  129207                                                                                                  Michael F. Cavanagh
                                                                                                          Elizabeth A. Weaver
                                                                                                                 Marilyn Kelly
                                                                                                            Maura D. Corrigan
  In re Sean McEvoy, Minor.                                                                               Robert P. Young, Jr.
                                                                                                          Stephen J. Markman,
  _________________________________________/                                                                             Justices

  PEOPLE OF THE STATE OF MICHIGAN,

            Petitioner-Appellee, 

  and         	                                                        SC: 129207       

                                                                       COA: 254116        

                                                                       Livingston CC Family 

                                                                       Division: 02-200288-DJ 

  SET-SEG, 

                   Appellee, 

  v
  SEAN McEVOY, 

           Respondent,                    

  and
  JAMES McEVOY and MARIA McEVOY,

           Appellants.  


  _________________________________________/

        On order of the Court, the application for leave to appeal the June 21, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                              I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              February 27, 2006                   _________________________________________
           p0221                                                                  Clerk